DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-13 (now 1-7 and 9), in the reply filed on 8/31/2021 is acknowledged.
In the last response of 12/14/2021, the applicant has amended claim 14 to now include further structure that is in invention 1, 
The examiner notes that inventions II and I are still restrictable because not all the structure of claim 1 is found in claim 14. Claim 1 requires a text with a length  and one or more words as well as the text being longer than the distance between any two points of the helicoidally line. 
The examiner notes that claims 14-20 are withdrawn for examination purposes only. Once, and if, claim 1 is found allowable and the applicant amends all the structure of claim 1 into claim  14, only then will claims 14-20 be re-introduced.
 
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2021.

Regarding claims 10-13 and 21, the examiner notes that the method claim is restrictable from the originally elected apparatus claims and is therefore withdrawn.
 
Inventions III (claims 10-13 and 21, a method of manufacturing a printed straw) and  I (the elected invention and the originally presented invention, A printed paper straw,  claims 1-7 and 9)  are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product made (claims 1-7 and 9) does not have to be made with a pad printing process as required by the process of making claims (9-13 and 21).
While the product claims does include the limitation “wherein said text is pad-printed after said paper tubular device is manufactured” the claims does not require the that the text is pad printed since the term wherein said text is pad-printed after said paper tubular device is manufactured” is a product by process limitation. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
Since applicant has received an action on the merits for the originally presented invention (and elected invention), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-13 and 21  
Again, the examiner notes that claims 10-13 and 21 are withdrawn for examination purposes only. Once, and if, claim 1 is found allowable and the applicant amends all the structure of claim 1 into claim  21, only then will claims 10-13 and 21 will be re-introduced.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (2020/0146483) in view of Salomaki et al. (2021/0037999)
Regarding claim 1, Zhao et al. shows a paper straw, comprising: a paper tubular device (fig 1) comprising an outer ply (14) with a consistent width, an inner surface (fig 2), an exterior surface formed by said outer ply (fig 1, 2), one helicoidal line (fig 1) on said exterior surface, a longitudinal axis (fig 1), a first end- point at the end of said longitudinal axis (fig 1), a second end-point at the opposite end of said longitudinal axis (fig 1), and a hollow interior (fig 2) from said first end-point to said second-end point; 
But fails to disclose  a text that has a length and that comprises one or more words; wherein said text is on said exterior surface of said paper tubular device; wherein said text reads in the same direction as said longitudinal axis of said paper tubular device; wherein the length of said text is longer than said distance between any two points of the helicoidal line measured in the direction of the longitudinal axis of the paper tubular device; and wherein said text is printed with one or more colors of ink that is ingestible or food grade. 
However, Salomaki et al. teaches a straw that includes disclose a text that has a length and that comprises one or more words (fig 6a); wherein said text is on said exterior surface of said paper tubular device (fig 6a); wherein said text reads in the same direction as said longitudinal axis of said paper tubular device (fig 6a); and wherein said text is printed with one or more colors of ink that is ingestible or food grade [0015].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add a text to the straw of Zhao et al. along its length as in Salomaki et al. in order to personalize the straw as taught by Salomaki et al. [0015].
Additionally, the straw of the above combination  will inherently have the length of said text is longer than said distance between any two points of the helicoidal line measured in the direction of the longitudinal axis of the paper tubular device, especially if the user had a really long name.

In this case, weather the paper straw is pad printed, or printed with some other method, or if the straw is printed before being rolled or after being rolled, it doesn’t matter for patentability in an apparatus claim, the end result is a paper straw with printing on it, which is the same as in the above combination of references. 
Regarding claim 2, said paper tubular device is pre-manufactured with at least three plies of paper (fig 2, Zhao); and wherein said outer ply is undyed or have the same color across its consistent width (fig 2).
Regarding claim 3, wherein the length of said text is at least two times longer than said distance between any two points of the helicoidal line measured in the direction of the longitudinal axis of the paper tubular device, having as a result at least one helicoidal line crossing said text (this is true for really long words).  
Regarding claim 4, said ingestible or food grade ink is approved by the Food & Drug Administration (FDA) or by the United States Department of Agriculture (USDA) to be in direct contact with food or liquids ([0015] Zhao).  
Regarding claim 5, wherein each letter of said text is placed in the perpendicular direction of the longitudinal axis of said paper tubular device (fig 6a Salomaki).

Regarding claim 7, further comprising a drawing or a logo (text and picture fig 6a, Salomaki), wherein said drawing or said logo is on said exterior surface of said paper tubular device. The limitation ”wherein said drawing or said logo is pad-printed; and wherein said drawing or said logo is pad-printed with one or more colors of ink that is ingestible or food grade” is a product by process limitation. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
Regarding claim 9, further comprising a single drawing or a logo (text and picture fig 6a, Salomaki), wherein said singular drawing or said logo is on said exterior surface of said paper tubular device (fig 6a),  the single drawing or logo is shown only once and is not repeated anywhere else on the straw (fig 6a)
The limitation ”wherein said single drawing or said logo is pad-printed after the paper tubular device is manufactured; and wherein said drawing or said logo is pad-printed with one or more colors of ink that is ingestible or food grade” is a product by process limitation. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).


Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
The applicant argues that Salomaki teaches preprinting on the sheet of paper and then rolling the paper into straws and does not teach pad printing on the straws after they are manufactured.
The examiner agrees with this statement, but also notes that claims 1, 7 and 9 do not require pad printing, let alone pad printing before manufacturing of the straw. The limitations “wherein said text is pad-printed” and “wherein the text is pad printed after said paper tubular device is manufactured” are being considered product by process claims. 
The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). 
In this case, weather the paper straw is pad printed, or printed with some other method, or if the straw is printed before being rolled or after being rolled, it doesn’t matter for patentability in an apparatus claim, the end result is a paper straw with printing on it, which is the same as in the above combination of references. The printer paper straw of Zhao et al. as modified by Salomaki et al above will result in a tubular paper straw with printing on it, just like the printed straw in the applicants claims.

The above rejections are being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.